Citation Nr: 0827353	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  03-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945.  He died in May 2001.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions in November 2001 and February 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied service connection for 
the cause of the veteran's death.  The appellant testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO in December 2003.  A transcript of the hearing is 
of record.

This case has previously been before the Board multiple 
times.  In June 2004, the Board remanded the case for a VA 
examination report; then for compliance with this remand 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) in 
November 2005.  The Board denied the claim in June 2006.  
However, the appellant appealed this decision to the U.S. 
Court of Appeals for Veterans Claims and pursuant to a Joint 
Motion for Remand that was granted by the Court in August 
2007, the Board requested an opinion from a medical 
specialist in March 2008.  


FINDINGS OF FACT

1.  The veteran died in May 2001 from cardiopulmonary arrest 
due to renal failure due to respiratory failure.

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder (PTSD) rated 
as 30 percent disabling; cold injury residuals (trench feet) 
bilaterally rated at 30 percent disabling each; degenerative 
joint disease of the lumbosacral spine rated as 20 percent 
disabling; scar residual from shrapnel wound on right side of 
abdomen rated as 10 percent disabling; tinnitus rated as 10 
percent disabling; scar residuals from shrapnel wounds on the 
left upper arm, right hip, and right calf rated as 0 percent 
disabling each; and bilateral sensorineural hearing loss 
rated as 0 percent disabling; the veteran also was in receipt 
of a total disability rating based on individual 
unemployability.

3.  The competent and most probative medical evidence shows 
no relationship between the veteran's service-connected 
disabilities and the causes of death; nor does the medical 
evidence show any relationship between the death-causing 
conditions and service.  


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2001.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claim.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for cause of death is denied 
below.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The August 2001 letter did not note the disabilities the 
veteran was granted service connection for during his 
lifetime, as required under Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  No fundamental unfairness was shown to the 
appellant as a result of this error, however, as the 
appellant demonstrated knowledge of service connection being 
in effect for two of the disabilities as part of her 
contentions.  Her attorney-representative through statements 
in April 2007 demonstrated awareness of all the veteran's 
service-connected disabilities, including the ratings that 
were in effect at the time of his death.  The appellant's 
attorney-representative is presumed to have imparted this 
knowledge to the appellant.  See Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Therefore, the appellant, through her 
representative, had actual knowledge of the relevant 
information.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, provided medical opinions on 
the possible relationship between the veteran's cause of 
death and his service, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the claims file.
 
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service connection for cause of death

The appellant contends that the veteran's service-connected 
cold weather injury and PTSD contributed to his 
cardiovascular disease, which caused his death.  As part of 
her argument, she asserts that the veteran's cold injury 
residuals of the lower extremities (i.e., trench foot 
injuries) compromised his circulatory system to such an 
extent that his cardiovascular system was compromised and 
caused or aggravated his cardiac problems.  The appellant 
further contends that stress caused by the veteran's PTSD 
manifested itself as hypertension, which contributed to the 
veteran's cardiac condition.  She indicated that the basis 
for her contention was a July 1998 article from the Journal 
of the American Medical Association, which addressed the 
correlation between PTSD and cardiovascular disease.  She 
later submitted an article dated in June 2003 in support of 
her claim, which addressed depression as a cardiac risk 
factor.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of cardiovascular-renal disease during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions; but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The veteran's death certificate shows he died in May 2001 
from cardiopulmonary arrest due to renal failure due to 
respiratory failure.  

At the time of his death, service connection was in effect 
for PTSD rated as 30 percent disabling; cold injury residuals 
(trench feet) bilaterally rated at 30 percent disabling each; 
degenerative joint disease of the lumbosacral spine rated as 
20 percent disabling; scar residual from shrapnel wound on 
right side of abdomen rated as 10 percent disabling; tinnitus 
rated as 10 percent disabling; scar residuals from shrapnel 
wounds on the left upper arm, right hip, and right calf rated 
as 0 percent disabling each; and bilateral sensorineural 
hearing loss rated as 0 percent disabling.  The veteran also 
was in receipt of a total disability rating based on 
individual unemployability.

The appellant does not contend, nor does the medical evidence 
show, that there is a relationship between the veteran's 
cause of death and his service-connected degenerative joint 
disease of the lumbosacral spine, scar residual from shrapnel 
wound on right side of abdomen, tinnitus, scar residuals from 
shrapnel wounds on the left upper arm, right hip, and right 
calf, or bilateral sensorineural hearing loss.  As noted, the 
appellant's essential argument is that the veteran's service-
connected PTSD and cold injury residuals contributed to his 
death.

The most favorable evidence consists of a November 2001 
private opinion from a physician who treated the veteran 
during the perioperative phase of his cardiac surgery.  The 
physician indicated that the veteran was suffering from 
severe mitral regurgitation and congestive heart failure and 
ran a complicated course post-operatively leading to 
cardiopulmonary failure.  The physician noted that the 
veteran's mitral regurgitation was chronic in nature and 
could have been a result of a variety of causes including 
myxomatous changes and long-standing stress.

A November 2003 private medical opinion notes that the 
appellant indicated it was not clear whether the veteran's 
high blood pressure and atrial fibrillation could be service-
related.  The physician agreed with the appellant.

The negative evidence consists of a June 1999 VA examination 
report, which notes that during the veteran's lifetime, his 
PTSD symptoms appeared to cause mild problems with excessive 
avoidance of tension with others, intermittent anxiety, and 
intermittent insomnia.  His Global Assessment Functioning was 
scored at 70, which is consistent with some mild symptoms or 
some difficulty in social, occupational, or school function 
but generally functioning pretty well and having some 
meaningful interpersonal relations.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV), American Psychiatric Association (1994), pp.46-47. 

Anxiety symptoms or other symptoms of PTSD were not noted on 
the private medical records dated from April 2001 up until 
the time of the veteran's death in May 2001.

In July 2004, the Chief of Cardiology at the East Orange VA 
Hospital reviewed the claims file and found that the 
veteran's unfortunate residuals of combat experiences did not 
in any way contribute to his illness or his death.  The 
physician found no connection between the hypertension 
suffered by the veteran, atrial fibrillation, myxomatous 
mitral valve, and the delayed diagnosis as to the cause of 
the mitral regurgitation.  The physician indicated that he 
was sure of this within the degree of medical certainty that 
one could have while specializing in the diagnosis and 
management of patients with cardiovascular disease.  The same 
physician confirmed this finding in January 2006, 
specifically noting that the veteran's PTSD did not affect 
any organ involved in his illness or death.

In April 2008, the Chief of the Cardiology Department at the 
VA Medical Center in Portland, Oregon provided an expert 
medical opinion after an extensive and thorough review of the 
record.  The physician noted that he had reviewed the 
November 2001 and November 2003 private medical opinions and 
the appellant's theory that the veteran's PTSD led to chronic 
stress, which aggravated or caused high blood pressure, which 
led ultimately to worsening of his cardiac problems and 
finally to his death.  The physician noted that in review of 
the charts there were no instances where the veteran's 
recorded blood pressures were abnormally elevated, which 
strongly undermined any theory that hypertension was a factor 
in the veteran's heart problems.  The physician also noted 
the 1999 VA examination report, which showed that the 
veteran's PTSD was only mild, with little limitation of his 
functional capacities.  The physician agreed that PTSD might 
have some relationship to "cardiac disease" but that the 
literature on the subject was almost all confined to the 
relation of PTSD to coronary artery disease, and particularly 
myocardial infarction.  In the veteran's case, there was no 
evidence that he had coronary artery disease or myocardial 
infarction.  The physician further mentioned that he agreed 
there was some, but by no means conclusive, literature 
linking PTSD to hypertension but that, even so, there was no 
evidence in the medical record that the veteran's 
hypertension was not well-controlled or that it ever had any 
effect on the veteran's heart.  

Finally, the physician noted that he knew of no medical 
literature of any kind that linked PTSD to the mitral valve 
prolapse syndrome, which was the real cause of the veteran's 
heart problems and the reason for which he underwent his 
mitral valve replacement surgery.  Thus, the physician found 
that there was little likelihood, if any, that any service-
connected condition, including PTSD, suffered by the veteran 
played a role in his death.  His death resulted from 
complications following mitral valve replacement surgery.  
His mitral valve disease was not caused by or significantly 
influenced by any of his service-connected disabilities.

The medical literature relied on by the appellant addressing 
a relationship between depression and cardiac risk factors 
does not directly address the veteran's death-causing 
illness, and does not provide any actual relationship to the 
veteran's case. See Utendahl v. Derwinski, 1 Vet. App. 530, 
531 (1991).  While VA medical records in October 1998 and 
February 1999 show findings of arteriosclerotic heart disease 
and hypertension, these are not shown to be caused or 
aggravated by the service-connected PTSD or in any way 
related to the veteran's death.  His death was shown to be 
due to complications following mitral valve surgery.  The 
April 2008 VA physician noted that this syndrome is 
associated with specific abnormalities of the valve itself, 
characterized by proliferation of the connective tissues, 
which make up part of the valve's structure.  The cause is 
not specifically known but it is not caused by high blood 
pressure or myocardial infarction (heart attack).  In fact, 
the physician noted that echocardiograms in 1995 and 1997 and 
surgical observations made clear that there was no cardiac 
evidence of heart muscle weakness, heart enlargement, or 
heart muscle hypertrophy, the kind of findings one might 
expect from long standing high blood pressure or as a result 
of heart attacks.

The November 2001 private opinion that the mitral 
regurgitation could have been a result of long-standing 
stress is not probative as it is speculative in nature and 
without medical basis.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The 
November 2003 private opinion that the veteran's high blood 
pressure and atrial fibrillation could have been service-
related likewise does not offer any probative evidence in 
support of the appellant's claim.  Id.

On the other hand the VA physician in April 2008 performed an 
extensive review of the claims file and offered supporting 
medical bases for his opinion that there was no relationship 
between the service-connected PTSD and the veteran's death.  
The physician specifically addressed the private medical 
opinions that were contrary to his opinion.  This is the most 
probative opinion.

The competent and most probative medical evidence of record 
also shows no relationship between the veteran's service-
connected cold injury residuals and his death.  

The most favorable evidence of record consists of a September 
2001 letter from a private physician who notes that the 
veteran had a chronic cardiac condition, including congestive 
heart failure and mitral regurgitation, and a history of 
suffering a cold weather injury during World War II.  There 
was no opinion provided with respect to whether these were 
related, however.  

A November 2001 letter from a private doctor noted that the 
veteran was under his care in the perioperative phase of the 
cardiac surgery.  The physician indicated that the veteran's 
circulatory status had been compromised and could have 
started years before he saw the veteran, which could have 
been a result of mitral regurgitation and myocardial 
dysfunction.  
 
An August 2003 letter from the same physician notes that the 
veteran had a long-standing hypertensive cardiovascular 
disease, as well as atrial fibrillation.  

In January 2004, the same physician submitted a third letter, 
finding that the veteran's heart condition was definitely 
related to his peripheral vascular disease and that the war 
injury that he suffered from definitely was the cause for his 
peripheral vascular disease and compromised circulation.  The 
physician further found that, as a result, this put extra 
burden on the veteran's diseased heart and that certainly, it 
was a cause, if not the main cause, of his failing heart to 
continue to deteriorate.

The negative evidence consists of a January 2006 opinion from 
the Chief of Cardiology of the East Orange VA Medical Center, 
who examined the veteran's claims file with all the medical 
evidence enclosed and concluded that the veteran's trench 
foot did not affect any organ that was involved in his 
illness or death.  

The Chief of Cardiology at the VA Medical Center in Portland, 
Oregon also indicated an extensive review of the claims file 
in April 2008 and noted the appellant's assertion that the 
veteran's cold injury residuals of the lower extremities 
(i.e., trench foot injuries) compromised his circulatory 
system to such an extent that his cardiovascular system was 
compromised and caused or aggravated his cardiac problems.  
The physician noted that he reviewed a November 2001 letter 
from the attending cardiologist during the veteran's final 
hospitalization and the private medical opinions dated in 
September 2001, August 2003, and January 2004.  The physician 
indicated that he could find no specific evidence of 
peripheral vascular disease of the lower extremities.  He 
noted that a June 1999 formal dermatologic evaluation of his 
feet noted normal color and temperature of both feet along 
with palpable pulses and no foot swelling.  The veteran was 
observed to have 1+ lower leg and ankle swelling along with 
mild varicose veins of the lower legs, but there were no 
findings to suggest severe, or even moderate, arterial or 
venous insufficiency of his lower legs.  These findings did 
not support vascular insufficiency as a contributing cause of 
cardiac dysfunction.  The physician noted that these chart 
findings were in direct contradiction to the private 
physician's January 2004 opinion, which stated that the 
veteran's heart condition was directly related to his 
peripheral vascular disease; pointing out that the private 
physician offered no objective data to support a diagnosis of 
significant peripheral vascular disease, whereas the medical 
record available to him suggested that, based on examination 
documentation, the veteran's lower extremity vascular disease 
was mild at worst.  The physician found that there was 
little, if any, likelihood that any service-connected 
condition suffered by the veteran, including bilateral trench 
foot, played a role in his death.

The negative evidence outweighs the positive in terms of 
whether the cold weather residuals were related to the 
veteran's cause of death.  The September 2001 letter from the 
private physician does not show more than a casual connection 
between the veteran's long standing service-connected cold 
injury residuals in his lower extremities and his cause of 
death; which is not enough to warrant service connection for 
cause of death.  See 38 C.F.R. § 3.312(c)(1).  The November 
2001 physician seems to possibly find that the veteran's 
residuals of cold injury were caused by the mitral 
regurgitation and myocardial dysfunction, rather than the 
other way around.  Regardless, the opinion is speculative and 
thus not probative medical evidence.  See  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Although the January 2004 private 
opinion indicates that the veteran had long-standing 
peripheral vascular disease, this is not reflected in any of 
the medical records dated from 1995 to the time of the 
veteran's death.  The private physician did not indicate a 
review of the claims file and offered no medical basis for 
his opinion.  The Board is not bound to accept an unsupported 
opinion and finds that the January 2004 opinion of the 
veteran's treating doctor is of limited probative value, as 
well.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

On the other hand, the two VA physicians in 2006 and 2008 
indicated they performed extensive reviews of the claims file 
and offered cogent rationales for their opinions that there 
was no relationship between the residuals of cold weather 
injuries and the veteran's death.  The 2008 physician 
specifically addressed the private medical opinions that were 
contrary to his opinion.

Finally, the disabilities on the death certificate that were 
shown to have caused death, namely cardiopulmonary arrest due 
to renal failure due to respiratory failure, are not shown to 
have any relationship to service.  

The service medical records are negative for any 
cardiovascular conditions.  A June 1945 physical examination 
noted that on vascular examination of the feet, there was 
vasomotor instability with different skin temperatures and 
mild anesthesia over both first toes; the veteran carried a 
diagnosis of trench foot.  The heart size, however, was 
normal and had a regular rate and rhythm with no murmurs.  

As noted, the April 2008 VA physician found that the 
veteran's death resulted from complications following mitral 
valve replacement surgery.  The physician further noted that 
the first medical information regarding mitral valve disease 
was in December 1995 when the veteran underwent an 
echocardiogram because of a heart murmur heard by a 
cardiologist.  The cardiologist evaluation confirmed that the 
veteran had symptoms of valvular heart disease.  The December 
1995 echocardiogram showed normal left and right ventricular 
size and function.  Of note was that the left ventricular 
heart walls were of normal thickness and motion, thus not 
showing any thickening ("hypertrophy"), which might be 
expected to occur if the veteran had suffered long standing 
untreated high blood pressure.  A later echocardiogram 
performed in June 1997 also showed the left ventricular walls 
were normal in size with normal wall motion.  The physician 
thus found that the veteran's mitral regurgitation was caused 
by a mitral valve prolapse syndrome, a specific abnormality 
of the mitral valve leaflets and chordal apparatus.  

The first finding of the death-causing conditions, mitral 
valve disease and atrial fibrillation are first found in the 
record in 1995, approximately 50 years after service, and 
there is no evidence of any relationship between these 
conditions and service.  Additionally, there is no evidence 
of continuity of symptomatology of mitral valve disease or 
atrial fibrillation from service or during the 50 years 
before either of these disabilities was shown.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).   

It is significant that a September 2001 letter from his 
private treating physician notes that the veteran had been an 
extremely high risk patient for the mitral valve surgery 
because of his Hepatitis C, which is not a service-connected 
disability.  

Although the appellant has argued that the veteran's service-
connected residuals of cold injury and PTSD are related to 
his death, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the appellant's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's service-connected disabilities and his cause of 
death; nor is there any relationship between the diseases 
that ultimately caused his death and his service.  

As the negative evidence in this case outweighs the positive 
evidence, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102.  Service connection for cause of the 
veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


